DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) was submitted on 08/10/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Exceptions to consideration is represented by the crossed over items in the submitted IDS, for failing to file the associated documents along with the application. 
Priority Claimed
3.	(i)	The continuing Application No. 14/894,085 with AIA  date of 04/09/2015 does not represent a valid  priority case/date to the instant application due to unrelated CPC classification in A61K31/,  A61K36/ and A61K45/ e.g., USPC 424/094.100 and represents irrelevant utility as defined by Title “Compositions for Use in Cartilage Breakdown”, or as identified from the Claimed matter and description given at Specification.
Examiner believes that the cited Application No. 14/894,085 represents a typographical error and shall possibly read No. 15/894,085
Applicants are advised to reconsider the continuity chain as presently filed for priority. 
(ii)	The parent Applications No. 13/354,465, 14/682,462 and 15/894,085 with the earliest AIA  date 01/20/2012 titled “Multiple Sign Bit Hiding within a Transform Unit” in USPC 375/240.180 class, will be considered for priority.
Correction is requested.
Double Patenting
4.	Independent Claims 1 of the instant application No. 16/989,674 and Claims 1-19 of the conflicting Application No. 15/894,085 now issued patent US 10,743,028 as detailed below.
Similarly, when considering the claims as whole, they are patentably indistinct from claims 1 and 10 of the US Patent No. 9,900,622 issued on 02/02/2018 (Re: Appl. No. 14/682,462). Pursuant to 37 CFR 1.78(f) or pre-AIA  37 CFR 1.78(b); 
When two or more applications filed by the same applicant contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to; http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
A rationale is provided for ODP considered as referenced to Claim 1 of the instant application, with the conflicting claims in patent US 10,743,028, (herein emphasized in bold characters);
Re Claim 1. A method of decoding a bitstream of encoded video, by reconstructing coefficients for a transform unit, comprising: 
for each coefficient group, in a transform unit, that includes a first non-zero coefficient and a last non-zero coefficient: ODP 15/894085 Cl. 8, 17  
determining that a number of coefficients between the first non-zero coefficient in the coefficient group and the last non-zero coefficient in the coefficient group exceeds a threshold; and ODP 15/894085 Cl.5-8
based on the determination that the number of coefficients between the first non-zero coefficient in the coefficient group ODP 15/894085 number of coeff. Cl. 8, 17  and 
the last non-zero coefficient in the coefficient group exceeds the threshold, apply sign bit hiding by: based on number exceeding a threshold Cl. 5-7, 14-16
summing, to produce a summing result, absolute values of the non- zero coefficients in the coefficient group, and SAD Cl. 1, 7, 10, 15, 16, 19
based on the summing result, assigning a sign to a coefficient in the coefficient group.  Summing result is associated to SAD = odd or even (obvious for being “based on the summing results”) per Cl. 1, 10, 19.
	It would have been obvious in view of the ordinary skilled in the art to consider that the decoder of the instant claims would have a decoding correspondent, similar to the decoder claimed by the conflicting patent, which would encompass and perform each and every limitation of the instant application in the same order and with the same predictable outcome.
Claim Rejections - 35 USC § 103

	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Edward Krause et al., (hereinafter Krause) (US 5,295,203) in view of Gordon Clare et al., (hereinafter Clare) “SIGN DATA HIDING” JCTVC-G271; 7TH Meeting: Geneva, CH, 21-30 Nov., 2011.
Re Claim 1. Krause discloses, a method of decoding a bitstream of encoded video, by reconstructing coefficients for a transform unit (Fig.2 or 7), comprising: 
for each coefficient group, in a transform unit (per the four groups 1-4 in Fig.4), that includes a first non-zero coefficient and a last non-zero coefficient (identifying the non-zero transform coefficients, from a TU 20’ in Fig.2, having the TU divided in coefficient blocks of a predetermined number of non-zero coefficients Col.3 Lin.65-67 to Col.4 Lin.1-6): 
Clare teaches about the number of significant coefficients i.e., the non-zero coefficients within a block being compared to a threshold as a condition to apply the sign-bit hiding and processing the value of the block coefficients to apply the sign bit hiding and based on the computed coefficients sum of absolute values  to determine the sign of the coefficient in the group as in,  
determining that a number of coefficients between the first non-zero coefficient in the coefficient group and the last non-zero coefficient in the coefficient group exceeds a threshold (Sec.2 “Proposed modification of the Decoder” (applying the threshold (tsig) to the number of non-zero coefficients in the group, per program code at Ch.5 and Ch.7 Syntax

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 at Pg.6 
and

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 at Pg.7 as herein detailed, except for one coefficient e.g., the first non-zero i.e., non-null coefficient or the last non-zero coefficient as compared to the threshold tsig, at Ch.4 as cited below,

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 © Clare, Pg.2-3, by applying the threshold tsig to the number of non-zero coefficients in the group, per program code at Ch.5 and Ch.7 Syntax at Pg.6 and at Pg.7); and 
based on the determination that the number of coefficients between the first non-zero coefficient in the coefficient group and the last non-zero coefficient in the coefficient group (Sec.4) exceeds the threshold, apply sign bit hiding by (Abstract, and sign bit hiding, Sec.1 “Introduction”): 
summing, to produce a summing result, absolute values of the non- zero coefficients in the coefficient group (Abstract, (performing the sum of absolute coefficient values, per code sumAbs = 0 in table at Pg. 7, and Pg.8 which defines the coefficient sign bit hiding within the corresponding subsets, where the tsig threshold is applied to the Sum of Absolute value sumAbs of the number of coefficients numCoeff then further comparing if it is larger or equal to the threshold signHidden=numCoeff-dhFirstIdx+1 >= tsig, upon which decision setting the condition for assigning an even parity i.e., zero, to the sum sumAbs=0 and further the selection is ordered for the condition when there is no hidden sign, to assign or not the values of the dhFirstX or dhFirstY coefficients as in the code at Pg.8), and 
based on the summing result, assigning a sign (a sign is assigned to the non-zero coefficients  according to the sum of absolute values determined parity, even or odd, see Abstract, or Ch. 1, Pg.1, Ch.2 Pg.2 and Ch.9 on Pg.9) to a coefficient in the coefficient group (using the results from the sum of the quantized residual hiding the sign of the last non-zero coefficient of the residual, Sec.1, Sec.2, Sec.5-6 and Sec.7 -Syntax, along with code Table at Pg.6-8 identically describing the code lines in the applicants disclosure at Par.[0088]-[0089] Pg.19-21).  
The ordinary skilled in the art would have found obvious at the time of the invention to apply the CABAC implemented coding method  taught by Krause by which a unified scanning method is proposed for large blocks of being data divided into significant sub-blocks as representing separate sub-block structures for coefficient level and sign scanning per Fig.4, and to further combine with the art to Clare where using the sign bit hiding into the transform coefficients group represents a proposed modification of the coding method according to the parity value by which having a sign imbedded in the sum of absolute values according to the determined parity, even or odd, (see Abstract, or Ch. 1, Pg.1, Ch.2 Pg.2 and Ch.9 on Pg.9) where the sign is directly inferred at decoding time for the not-decoded group from the parity sum of the quantized coefficients, (Abstract, Pg.1 and Ch.2), such combination yielding an improved BD-rate compression, the method of sign hiding into another part of the signal being known in improving the compression performance (Clare, Abstract, Ch.1). 
It may be therefore remarked that the teachings of Krause modified by Clare, represent a combination of known coding methods (as also suggested by application at Par.0048 where the CABAC is applicable along with the sign bit-hiding method; emphasis added) in which the transform coefficients are grouped and further used for sign-bit hiding, elements that would perform similarly taken alone or in the instant combination hence obviating the matter by its predictability.
Re Claim 2. Krause and Clare disclose, the method claimed in claim 1, 
Clare teaches about, wherein assigning the sign to the coefficient in the coefficient group comprises: assigning a negative sign to the coefficient in the coefficient group when the summing result is odd (Sec.2).  

Re Claim 3. Krause and Clare disclose, the method claimed in claim 1, 
Krause teaches about, comprising, identifying the first non-zero coefficient in the coefficient group and the last non- zero coefficient in the coefficient group in a scan order, and wherein assigning the sign to the coefficient comprises assigning the sign to the last non-zero coefficient in the coefficient group based on the scan order (identifying the last non-zero coefficient by the EOB bit indicating the presence or lack thereof of the non-zero coefficients in regions 42, 44, 46 of Fig.4, Col.9 Lin.40-43).  

Re Claim 4. This claim represents the apparatus implementing each and every step of the method of decoding claim 1, where the memory storing the execution code is taught by Krause at Col.4 Lin.36-39, 46-49, hence it is rejected on the same evidentiary probe mutatis mutandis.  

Re Claim 5. Krause and Clare disclose, the decoder claimed in claim 4, 
Clare teaches about, wherein the instructions for assigning the sign to the coefficient in the coefficient group include further cause the decoder to: assign a negative sign to the coefficient in the coefficient group when the summing result is odd (Sec.2).  

Re Claim 6. This claim represents the apparatus implementing each and every step of the method of decoding claim 3, hence it is rejected on the same evidentiary probe mutatis mutandis.  

Re Claim 7. Tis claim represents the non-transitory processor-readable medium storing processor-executable instructions, performing each and every step of the method claim 1, hence it is rejected on the same evidentiary probe mutatis mutandis.    

	Re Claim 8. This claim represents the non-transitory processor-readable medium storing processor-executable instructions, performing each and every step of the method claim 5, hence it is rejected on the same evidentiary probe mutatis mutandis.

Re Claim 9. This claim represents the non-transitory processor-readable medium storing processor-executable instructions, performing each and every step of the method claim 6, hence it is rejected on the same evidentiary probe mutatis mutandis.

Conclusion
6.  	 The prior art made of record and not relied upon, is considered pertinent to applicant's disclosure. See PTO-892 form. Applicant is required under 37 C.F.R.  1.111(c) to consider these references when responding to this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487

/DRAMOS KALAPODAS/